Title: C. W. F. Dumas to John Adams: A Translation, 2 April 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir

2 April 1781


Could you kindly attach the enclosed postscript to my last letter for Congress.
Two people, whom I can trust, have promised to keep me informed of the fate of your memorial to the High Mightinesses. Mr. Visscher believes that it was given by the president to the secret committee of the High Mightinesses, which is always composed of the first deputies of each province. If you are at Leyden, I could visit you at the end of this week.
I am with very great respect, sir, your very humble and very obedient servant

Dumas

